The opinion of the Court was delivered by
LowRIE, J.
The Act of Assembly does not require, on appeals from awards, that the affidavit shall be in writing ; and without such a requirement by Act of Assembly or rule of Court, we cannot declare an unwritten affidavit to be erroneous, and we must presume that the officers administrated it in the form prescribed by law. Such was our decision in a late case at Pittsburgh, Clarke v. Hoag.
The principles appearing in the case of Murray v. Hazlett, 19 State Rep. 357, show that the recognisance is sufficient.
Judgment affirmed.